UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 25 Health Sciences Drive, Suite 215 Stony Brook, New York (Address of principal executive offices) (Zip Code) 631-444- 8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesxNo As of February 10, 2012, the registrant had 519,983,356 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended December 31, 2011 Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 - Controls and Procedures 27 PART II - OTHER INFORMATION Item 1- Legal Proceedings 27 Item 6 - Exhibits 28 Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Property, plant and equipment-net of accumulated depreciation of $218,288 and $210,862,respectively Other assets: Deposits Capitalized finance costs-net of accumulated amortization of $1,888,345 and $1,806,261, respectively Intangible assets: Patents, net of accumulated amortization of $34,257 (Note B) - - Intellectual property, net of accumulated amortization and write off of $9,249,004 and $9,158,056, respectively(Note B) Total Assets $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities (Note C) $ $ Convertible notes payable, net of unamortized debt discount of $33,642 and $541,120, respectively (Note D) Total current liabilities Commitments and contingencies (Note H) - - Deficiency in Stockholders’ Equity (Note F) Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; -0- issued and outstanding as of December 31, 2011 and September 30, 2011 - - Common stock, par value $0.001 per share; 800,000,000 shares authorized; 513,233,108 and 473,325,859 issued and outstanding as of December 31, 2011 and September 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total deficiency in stockholders’ equity ) ) Total Liabilities and Deficiency in Stockholders’ Equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 1 APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended December 31, Revenue $ $ Operating expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) Other income (expense): Interest expense, net ) ) Net (loss) before provision for income taxes ) ) Income taxes (benefit) - - NET (LOSS) $ ) $ ) Net (loss) per share-basic and fully diluted $ ) $ ) Weighted average shares outstanding- Basic and fully diluted See the accompanying notes to the unaudited condensed consolidated financial statements 2 APPLIED DNA SCIENCES, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three months ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Fair value of vested options issued to officers, directors and employees Amortization of capitalized financing costs Amortization of debt discount attributable to convertible debentures Equity based compensation Common stock issued in settlement of interest Change in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in prepaid expenses and deposits Increase (decrease) in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities - - Cash flows from financing activities: Net proceeds from (payments of) related party advances - ) Net proceeds from issuance of convertible notes - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during period for interest $
